Beldock, J.
(dissenting). In a forty- or fifty-year-old cold-water, heatless tenement house, without violations of any kind, the owners want to make improvements by installing for the first time a central oil steam heat and hot water system, replacing the old plumbing by brass plumbing, and replacing old toilet tanks by flushometers, all without the consent of the tenants to an increase in rent. It is conceded that the improvements are not presently required for the operation, preservation, or maintenance of the structure. The sole purpose for making them is *654to obtain an increase in rent and to add to the value of the property. Although an owner may add to the value of his property or appreciably prolong its life by substantial rehabilitation and thus obtain an increase in rent against the consent of the tenants, in my opinion, the improvements here contemplated are not encompassed within the term “ rehabilitation,” but amount rather to an increase in services, which requires the consent of the tenants to justify an increase in rent.
MacCrate, Acting P. J., Schmidt, Murphy and Ughetta, JJ., concur in Per Curiam opinion; Beldock, J., dissents and votes to affirm, with memorandum.
Order reversed on the law, without costs, and matter remitted to the local rent administrator for the issuance of new conditional certificates of eviction, with a thirty-day waiting period from the date of the order entered hereon.